A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
	Claim 9 is canceled.  Claims 1-8, 10-19 are under consideration.

Priority:  This application is a 371 of PCT/EP2017/065096, filed June 20, 2017.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frevert et al. (WO 2015132004; IDS 12.04.19, previously cited) in view of Schellenberger et al. (US 20100239554; cited as WO 2010091122 on IDS 12.04.19, previously cited).  Frevert et al. disclose recombinant clostridial neurotoxins having an increase duration of effect (at least paragraph 0022).  Frevert et al. disclose a recombinant clostridial neurotoxin comprising a domain (at least paragraph 0048), where the domain comprises an amino acid sequence consisting of at least 50 amino acid residues, including between 60 and 600 amino acid residues, consisting of alanine, serine, and proline (at least paragraphs 0051-0052).  It is disclosed the domain is a random coil domain and is developed to extend the plasma half-life of pharmaceutically active proteins (at least paragraph 0052); but surprisingly, it has been found that attachment of a random coil domain, such as an alanine-serine-proline based domain, is able to extend the duration of effect of a protein that is active intracellularly, particularly since plasma half-life of botulinum toxins has so far not been regarded as being of critical importance for their duration of effect (at least paragraph 0053).  Frevert et al. do not teach a domain comprising the amino acid sequence of instant SEQ ID NO: 1/2.
Schellenberger et al. disclose compositions of extended recombinant polypeptides (XTENs), that when linked to a biologically active protein enhances the pharmacokinetic properties of the resulting fusion protein, such as half-life, while retaining or improving biologic and/or therapeutic activity, resulting in less frequent dosing (at least paragraphs 0006-0009).  In some embodiments, the XTEN comprises about 400 amino acid residues, the XTEN is characterized by glycine, alanine, serine, threonine, glutamate, and proline residues (at least paragraph 0010).  It is disclosed the XTEN sequence comprise random coils as determined by GOR algorithm (paragraph 0010).  Schellenberger et al. disclose XTEN sequences, SEQ ID NO: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed recombinant clostridial neurotoxin comprising at least one domain, wherein said at least one domain comprises SEQ ID NO: 766/767 (or instant SEQ ID NO: 1/2) (instant claims 1-8, 10-19).  The motivation to do so is given by the prior art.  Frevert et al. disclose appending a random coil domain that increases the duration of effect (or half-life) of recombinant clostridial neurotoxin, the domain comprising an amino acid sequence of at least 50 amino acid residues, including between 60 and 600 amino acid residues, consisting of alanine, serine, and proline.  Schellenberger et al. disclose XTEN domains comprising the amino acid residues glycine, alanine, serine, threonine, glutamate, and proline residues, where the XTEN domain comprises random coils, where when linked to a biologically active protein enhances the pharmacokinetic properties of the resulting fusion protein, such as half-life, therapeutic efficiency and biologic effect.  Schellenberger et al. disclose representative XTEN sequences SEQ ID NO: 766 and 767 having a high percentage of random coils.  Therefore, one of ordinary skill would have reasonable motivation to substitute SEQ ID NO: 766/767 of Schellenberger et al. for the random 
Regarding instant claims 7-8, Schellenberger et al. disclose at least one XTEN linked to both the N- and C- termini of the BP (biological active protein) (at least paragraph 0159).  Frevert et al. disclose the domain is inserted at the N-terminus and/or C-terminus of the light chain or heavy chain of the recombinant clostridial neurotoxin (at least paragraph 0057).  Therefore, it would have been obvious to link a XTEN domain (SEQ ID NO: 766) to an N-terminus of the light chain of the recombinant clostridial neurotoxin and a XTEN domain (SEQ ID NO: 767) to the C-terminus of the heavy chain of the recombinant clostridial neurotoxin.
Regarding instant claims 15-16, it is disclosed that instant SEQ ID NO: 3 comprises the nucleic acid sequence encoding XTEN domain (SEQ ID NO: 766) linked to an N-terminus of the light chain of the recombinant clostridial neurotoxin and XTEN domain (SEQ ID NO: 767) 
Regarding instant claim 3, Frevert et al. disclose inserting the random coil domain at the N-terminus and/or C-terminus of the light chain or heavy chain of the recombinant clostridial neurotoxin (at least paragraph 0057).
Regarding instant claim 4, Frevert et al. disclose the clostridial neurotoxin is selected from the sequence of Clostridium botulinum neurotoxin serotype A, B, C, D, E, F, and G (at least paragraph 0058).
Regarding instant claims 13, 18-19, Frevert et al. disclose a method for heterologously expressing the recombinant clostridial neurotoxin comprising obtaining a recombinant nucleic acid sequence encoding a recombinant single-chain precursor clostridial neurotoxin by inserting a nucleic acid sequence encoding the domain into a nucleic acid sequence encoding a parental clostridial neurotoxin, and expressing the recombinant clostridial neurotoxin in an E. coli host cell (at least p. 37 claim 9).
Regarding instant claim 14, Frevert et al. disclose a recombinant single-chain precursor neurotoxin (at least paragraph 0088).
Regarding instant claims 10-11, Frevert et al. disclose compositions comprising said recombinant clostridial neurotoxin and pharmaceutically acceptable solvents and/or excipients (at least paragraphs 0047, 0079).


Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103 rejection are the same as previously noted and are incorporated herein.
Applicants assert that the Office Action asserts that Frevert discloses recombinant clostridial neurotoxins having an increased half-life (see paragraph [0022] of Frevert).  Applicants assert the Office Action further asserts that Frevert discloses a recombinant clostridial neurotoxin comprising a domain having an amino acid sequence consisting of at least 50 amino acid residues, and consisting of proline, alanine, and serine. The domain is a random coil domain, which are generally believed to extend the plasma half-life of pharmaceutically active proteins by reducing kidney filtration (see paragraph [0052] of Frevert).  Applicants assert that Schellenberger discloses a mechanism for increasing protein half-life in blood or plasma, which would not have been expected to have a significant effect on the duration of effect of the recombinant clostridial neurotoxins of the present invention.  As noted by the Office Action, Schellenberger teaches means for increasing the half-life of proteins in blood and to reduce kidney filtration.  However, increased duration of effect for the recombinant clostridial neurotoxins of the present invention is caused by the stability of the light chain domain while the protein is absorbed in the neuron and not by the protein's half-life in blood or plasma.  More specifically, Schellenberger teaches that their XTEN sequences increase the half- life of labile 
Applicants’ remarks are not persuasive.  While Frevert et al. disclose that the random coil domain consisting of proline, alanine, and serine residues, were developed to extend plasma half-life of pharmaceutically active proteins by reducing kidney filtration (paragraph 0052), it is expressly disclosed in Frevert et al. that surprisingly, it has been found that attachment of a random coil domain such as a random coil domain consisting of proline, alanine, and serine residues, is able to extend the duration of effect of a protein that is active intracellularly, particularly since plasma half-life of botulinum toxins has so far not been regarded as being of critical importance for their duration of effect (paragraph 0053).  The extension of duration is furthermore particularly surprising, since it has been argued that macromolecular side chains such as PAS sequences or polyethylene glycol-based sequences prevent the cellular uptake, so that this way of intravasal protein stabilization could only be applied to proteins for therapeutic intervention with cell surface markers or receptors (paragraph 0053).

Regarding Applicants’ remarks that an increase of the hydrodynamic radius of the botulinum neurotoxin by fusion with a random coil domain in order to increase its half-life in blood would likely have been believed by one skilled in the art to be irrelevant for the prolongation of its therapeutic effect and that it is further recognized in the art that there is an enormous difference between the half- life of botulinum neurotoxin in blood and the duration of its therapeutic effect (i.e. Ravichandran et al. 2006 J. Pharmacol. Exp. Ther., 318(3):1343-51), the remarks are not persuasive.
As noted above, Frevert et al. disclose that surprisingly, it has been found that attachment of a random coil domain is able to extend the duration of effect of a protein that is active intracellularly, particularly botulinum toxins, where the extension of duration is furthermore surprising since it has been argued that macromolecular side chains such as PAS sequences or polyethylene glycol-based sequences prevent the cellular uptake, so that this way of intravasal protein stabilization could only be applied to proteins for therapeutic intervention with cell surface markers or receptors (paragraph 0053).
Applicants assert that the recombinant clostridial neurotoxin of Frevert, having a proline-alanine-serine domain, provides an increased duration of action as can be seen, for example, in Figures 3 and 4 and paragraph [00128].  However, the observed increase of duration of action was accompanied in both cases, independently of the size of the PAS-domain, by a significantly 
	Applicants’ remarks are not persuasive.  It is disclosed that in the context of the present invention, the term "without a delayed onset of effect" refers to the starting point of denervation 
	It is known that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  MPEP 2145.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	As previously noted, Frevert et al. disclose that a recombinant clostridial neurotoxin having a proline-alanine-serine domain (“PAS” sequence) attached provides an increased duration of action.  Frevert et al. differ from the claimed recombinant clostridial neurotoxin by not reciting that the random coil domain also consists of threonine-glycine-glutamate residues, in addition to the proline-alanine-serine residues.
	Schellenberger et al. disclose compositions of extended recombinant polypeptides (XTENs), that when linked to a biologically active protein enhances the pharmacokinetic properties of the resulting fusion protein, such as half-life, while retaining or improving biologic and/or therapeutic activity, resulting in less frequent dosing (at least paragraphs 0006-0009).  In some embodiments, the XTEN comprises about 400 amino acid residues, the XTEN is characterized by glycine, alanine, serine, threonine, glutamate, and proline residues (at least paragraph 0010).  It is disclosed the XTEN sequence comprise random coils as determined by 
Schellenberger et al. disclose XTEN sequences, SEQ ID NO: 766 and 767 (p. 118 table 32), which has 100% sequence identity to instant SEQ ID NO: 1 and 2, respectively, having GOR calculation values of 97.22% and 99.07%.  It is disclosed that a “PAS” sequence (SEQ ID NO: 781) has a GOR calculation of 78.57% (Schellenberger et al. p. 125 Table 32).
Schellenberger et al. disclose representative XTEN sequences SEQ ID NO: 766 and 767, consisting proline-alanine-serine-threonine-glycine-glutamate residues, have a higher percentage of random coils than domains consisting just proline-alanine-serine residues.
It is disclosed the fusion proteins comprising XTEN sequences comprising random coils exhibit one or more advantageous properties including enhanced therapeutic efficiency and biologic effect when compared to a corresponding biologically active protein component not linked to the random coil domain (at least paragraphs 0139, 0283).
Therefore, the prior art reasonably provide motivation to include threonine-glycine-glutamate residues with proline-alanine-serine residues to arrive at domains or sequences having increased random coils that further enhance biologic and/or therapeutic activity of a therapeutic protein.
Therefore, one of ordinary skill would have reasonable motivation to substitute SEQ ID NO: 766/767 of Schellenberger et al. for the random coil domain that is linked to the recombinant clostridial neurotoxin of Frevert et al.; thereby, arriving at the claimed recombinant clostridial neurotoxin comprising the domain of at least instant SEQ ID NO: 1 or 2 (i.e. having threonine, glycine and glutamate residues in addition to proline, alanine and serine residues), because there was interest in producing clostridial neurotoxins having an increased duration of 
Therefore, Applicants’ recognized properties of increased duration of effect and maximum paralysis would flow naturally from following the suggestions of the prior art.
Regarding Applicants’ remarks on Schellenberger et al., the remarks are not persuasive.  As noted above, it is disclosed that the XTEN sequences of Schellenberger et al. are random coil domains.  While Schellenberger et al. do not explicitly teach that the biologically active protein is a clostridial neurotoxin, Schellenberger et al. still reasonably disclose that the protein or peptide sequence having biologic or therapeutic activity include among others, toxins (at least paragraph 0127).  Therefore, Schellenberger et al. reasonably disclose attaching random coil domains (i.e. SEQ ID NO: 766 and 767) consisting proline-alanine-serine-threonine-glycine-glutamate residues to a toxin to improve its biologic activity.  Additionally, Schellenberger et al. is cited with Frevert et al., which disclose clostridial neurotoxin attached with random coil domains; therefore, the deficiency of Schellenberger et al. to not teach clostridial neurotoxin is reasonably remedied by Frevert et al.
For at least these reasons, the 103 rejection is maintained.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 5-8, 10-12, 13-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, , 3-5, 7, 10-15 of U.S. Patent No. 11078472 (‘472) in view of Schellenberger et al. (supra) and Frevert et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘472 patent claims are drawn to a recombinant clostridial neurotoxin comprising at least one domain having similar structural features or elements.  The instant claims recite the recombinant clostridial neurotoxin comprises at least one domain wherein said domain comprises an amino acid sequence having at least 50 amino acid residues, selected from proline, .

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The deficiency of the ‘472 patent claims to not recite threonine-glycine-glutamate residues in the domains comprising alanine, serine, and proline residues, are reasonably remedied by Schellenberger et al. and Frevert et al. for the reasons noted above.  Frevert et al. disclose that surprisingly, it has been found that attachment of a random coil domain is able to extend the duration of effect of a protein that is active intracellularly, particularly botulinum toxins.

Claims 1-4, 5-8, 10-12, 13-15, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5-6, 7, 8, 9, 13 of U.S. Patent No. 11155802 (‘802) in view of Schellenberger et al. (supra) and Frevert et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘802 patent claims are drawn to a recombinant clostridial neurotoxin comprising at least one domain having similar structural features or elements.  The instant claims recite the recombinant clostridial neurotoxin comprises at least one domain wherein said domain comprises an amino acid sequence having at least 50 amino acid residues, selected from proline, alanine, serine, threonine, glycine and glutamate residues.  The ‘802 patent .

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The deficiency of the ‘802 patent claims to not recite glycine residues in the domains comprising alanine, serine, proline, threonine, and glutamate residues, are reasonably remedied by Schellenberger et al. and Frevert et al. for the reasons noted above.  Frevert et al. disclose that surprisingly, it has been found that attachment of a random coil domain is able to extend the duration of effect of a protein that is active intracellularly, particularly botulinum toxins.

Claims 1-4, 5-8, 10-12, 14-15, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 8-13, 15 of copending Application No. 16755848 (‘848) (reference application) in view of Schellenberger et al. (supra) and Frevert et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘848 application claims are drawn to a recombinant clostridial neurotoxin comprising at least one domain having similar structural features or elements.  The instant claims recite the recombinant clostridial neurotoxin comprises at least one domain wherein said domain comprises an amino acid sequence having at least 50 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The deficiency of the ‘848 application claims to not recite threonine-glycine-glutamate residues in the domains comprising alanine, serine, and proline residues, are reasonably remedied by Schellenberger et al. and Frevert et al. for the reasons noted above.  Frevert et al. disclose that surprisingly, it has been found that attachment of a random coil domain is able to extend the duration of effect of a protein that is active intracellularly, particularly botulinum toxins.

Claims 1-4, 5-8, 10-12, 13-15, 17-19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16760377 (‘377) (reference application) in view of Schellenberger et al. (supra) and Frevert et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘377 application claims are drawn to a recombinant clostridial neurotoxin comprising at least one domain having similar structural .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The deficiency of the ‘377 application claims to not recite serine-threonine-glycine-glutamate residues in the domains comprising alanine and proline residues, are reasonably remedied by Schellenberger et al. and Frevert et al. for the reasons noted above.  Frevert et al. disclose that surprisingly, it has been found that attachment of a random coil domain is able to extend the duration of effect of a protein that is active intracellularly, particularly botulinum toxins.

s 1-4, 5-8, 10-12, 13-15, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17-22 of copending Application No. 16707827 (‘827) (reference application) (now passed to issue) in view of Schellenberger et al. (supra) and Frevert et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘827 application claims are drawn to a recombinant clostridial neurotoxin comprising at least one domain having similar structural features or elements.  The instant claims recite the recombinant clostridial neurotoxin comprises at least one domain wherein said domain comprises an amino acid sequence having at least 50 amino acid residues, selected from proline, alanine, serine, threonine, glycine and glutamate residues, nucleic acids encoding said recombinant clostridial neurotoxin, and methods of expressing said recombinant clostridial neurotoxin.  The ‘827 application claims recite the recombinant clostridial neurotoxin comprises a protein segment comprising an amino acid sequence consisting of at least 50 amino acid residues, the protein segment consists of alanine, serine, and proline residues (at least claim 1), nucleic acids encoding said recombinant clostridial neurotoxin, and methods of expressing said recombinant clostridial neurotoxin and cosmetic treatment comprising administering said recombinant clostridial neurotoxin.  While the dependent claims of the ‘827 application may recite that the recombinant clostridial neurotoxin comprises specific repeats in the protein segment, it is noted that the use of open claim language “comprising” in the instant claims does not preclude additional elements and/or features.  The ‘827 application claims differ from the instant claims by not reciting threonine-glycine-glutamate residues, in addition to the proline-alanine-serine residues in the domain.  However, in view of the teachings of Schellenberger et al. noted above, it would have been obvious to one of ordinary skill to further incorporate threonine-glycine-glutamate residues .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The deficiency of the ‘827 application claims to not recite threonine-glycine-glutamate residues in the domains comprising alanine, serine, and proline residues, are 

Claims 1-4, 5-8, 10-12, 13-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 24-26 of U.S. Patent No. 10603353 (‘353) in view of Schellenberger et al. (supra) and Frevert et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘353 patent claims are drawn to a recombinant clostridial neurotoxin comprising at least one domain having similar structural features or elements.  The instant claims recite the recombinant clostridial neurotoxin comprises at least one domain wherein said domain comprises an amino acid sequence consisting of at least 50 amino acid residues, selected from proline, alanine, serine, threonine, glycine and glutamate residues, nucleic acids encoding said recombinant clostridial neurotoxin, and methods of expressing said recombinant clostridial neurotoxin.  The ‘353 patent claims recite the recombinant clostridial neurotoxin comprises a protein segment consisting of at least 50 amino acid residues, the protein segment consists of alanine, serine, and proline residues (at least claim 1), nucleic acids encoding said recombinant clostridial neurotoxin, and methods of expressing said recombinant clostridial neurotoxin and cosmetic treatment comprising administering said recombinant clostridial neurotoxin.  While the claims of the ‘353 patent recite that the recombinant clostridial neurotoxin comprises specific repeats in the protein segment, it is noted that the use of open claim language “comprising” in the instant claims does not preclude additional elements and/or features.  The ‘353 patent claims differ from the instant claims by not .

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The deficiency of the ‘353 patent claims to not recite threonine-glycine-glutamate residues in the domains comprising alanine, serine, and proline residues, are reasonably 

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656